     Case 4:13-cr-00007-WTM-CLR Document 969 Filed 08/24/20 Page 1 of 5



                    IN THE UNITED STATES DISTRICT COURT FOR
                          THE SOUTHERN DISTRICT OF GEORGIA
                                  SAVANNAH DIVISION


UNITED STATES OF AMERICA


V.                                                        CASE NO. CR413-007


JACK LEE BROWN,

       Defendant.




                                        ORDER


       Before      the    Court   is    Defendant    Jack   Lee    Brown's      Emergency

Motion    for      Reconsideration        (Doc.     957),    which       the   Government

opposes (Doc. 962). Defendant has also moved to supplement his

response      to    the    Government's     Motion    for    Clarification        to   add

Defendant's Summary Reentry Plan—Progress Report. (Doc. 966 at

1.) Defendant's Motion to Supplement (Doc. 966) is GRANTED. For

the following reasons, however. Defendant's Emergency Motion for

Reconsideration (Doc. 957) is DENIED.

       This     Court      denied      Defendant's    motion       for    compassionate

release on July 16, 2020. (Doc. 947.) Defendant now moves for

reconsideration of that order and argues that the Court did not

address    ^^the      heart"      of    Defendant's       motion    because      (1)   the

Government now recognizes that Defendant has medical conditions

that     qualify          as   ^'extraordinary        and       compelling       reasons"

justifying         compassionate       release,     and   (2)    FCI     Schuylkill    has

positive COVID-19 cases. (Doc. 957 at 2.)
   Case 4:13-cr-00007-WTM-CLR Document 969 Filed 08/24/20 Page 2 of 5



     The        Government,           it     its      motion           for        clarification,

acknowledges that         Defendant's type 2 diabetes                        qualifies      as   an

extraordinary       and    compelling             reason    justifying            compassionate

release    under    18    U.S.C. § 3582(c)(1)(A)                  and       U.S.S.G. § 1B1.13

and Defendant's hypertension ^^might" qualify. (Doc. 948 at 5-6.)

However, the Government argues that Defendant's motion should be

denied    because    Defendant,            even    with    his    health       conditions,       is

relatively healthy and because the 18 U.S.C. § 3553(a) factors

weigh against compassionate release. (Doc. 962.)

     Even        accepting        that        Defendant's              medical         conditions

constitute      compelling       and       extraordinary          reasons         to   support    a

request     for     compassionate            release,        the        Court       finds     that

Defendant's motion is still due to be denied. In considering a

defendant's motion pursuant to 18                     U.S.C. § 3582(c)(1)(A), the

Court    must    consider       the    factors       set    forth       in    §    3553(a).      The

Court finds       that    the   factors       set    forth       in    18    U.S.C. § 3553(a)

weigh against releasing Defendant. Section 3553(a) provides the

following factors for the court's consideration:

     1) the nature and circumstances of the offense and the
        history and characteristics of the defendant;
     2) the need for the sentence imposed—
           A. to    reflect      the       seriousness       of       the    offense,    to
              promote respect for the law, and to provide just
              punishment for the offense;
           B. to   afford  adequate   deterrence to   criminal
                conduct;
           C. to protect the public from further crimes of the
                defendant; and
   Case 4:13-cr-00007-WTM-CLR Document 969 Filed 08/24/20 Page 3 of 5



              D. to provide the defendant with needed educational
                 or vocational training, medical care, or other
                correctional          treatment       in   the     most       effective
                manner;

     3) the kinds of sentences available;
     4) the        kinds      of    sentence    and     the      sentencing         range
             established . . .;
    5) any pertinent policy statement . . .;
    6) the need to avoid unwarranted sentence  disparities
       among defendants with similar records who have been
       found guilty of similar conduct; and
    7) the need to provide restitution to any victims of
             the offense.


    Courts         may,      even   after    finding       a    defendant         eligible     for

compassionate         release,      find     that the § 3553(a)               factors       weigh

against release. See United States v. Chambliss, 948 F.3d 691,

694 (5th Cir. 2020) (affirming a district court's denial of a

defendant's motion for compassionate release where the district

court found          that,    although the      defendant         had    an   extraordinary

and compelling reason for compassionate release, the § 3553(a)

factors weighed against a sentence reduction); United States v.

Rodd,    No. 19-3498, 2020 WL 4006427, at *6 (8th Cir.                                  July 16,

2020)    (affirming          a   district     court's      denial        of   a    defendant's

motion       for     compassionate          release    based        on    the       §    3553(a)

factors);       United       States    v.    Pawlowski,          No.    20-2033,        2020    WL

3483740, at *2 (3d Cir. June 26, 2020) (same); United States v.

Kincaid, 802 F. App'x 187, 188 (6th Cir. 2020) (same).

        In    July    2013,      Defendant     pleaded         guilty    to   conspiracy        to

possess with intent to distribute cocaine, crack cocaine, and

marijuana. (Doc. 378.) During his sentencing hearing, the Court
      Case 4:13-cr-00007-WTM-CLR Document 969 Filed 08/24/20 Page 4 of 5



noted    Defendant's        extensive        criminal       history,     which      was   not

assessed     when    computing         Defendant's         criminal     history      points.

(Doc. 504 at 19.) The Court also noted the nature of the offense

which    involved      a    large-scale           drug    conspiracy        and    of   which

Defendant's involvement spanned numerous meetings, trips, and a

considerable        period        of    time.       (Id.)     Finally,        this      Court

acknowledged the fact that the offense involved approximately 23

kilograms of cocaine hydrochloride and the extreme danger that

it presented to the community. (Id.)

        While the Court is sensitive to the concerns that Defendant

has for his health and safety due to the COVID-19 pandemic, the

Court finds that a          reduction        in   his sentence is not             warranted.

Considering the § 3553(a) factors, the Court is instructed to

consider the need of the sentence imposed to ^^to reflect the

seriousness of the offense, to promote respect for the law, and

to provide just punishment for the offense," ^^to afford adequate

deterrence     to   criminal       conduct," ^^to           protect    the    public from

further crimes of the defendant," and ^^to provide the defendant

with needed educational or vocational training, medical care, or

other correctional treatment in the most effective manner." 18

U.S.C. §     3553(a).       The    Court     does    not     find    that    the    sentence

imposed should be reduced. Reducing Defendant's sentence would

not    reflect   the       seriousness       of     the    offense     or    provide      just

punishment.      Considering           the   facts        surrounding       this    offense,


                                              4
     Case 4:13-cr-00007-WTM-CLR Document 969 Filed 08/24/20 Page 5 of 5




namely      that     Defendant       participated       in    a   large-scale       drug

conspiracy, the Court finds that reducing                     Defendant's sentence

to   time   served    would    not   reflect    the   seriousness     of   the    crime.


Additionally, the Court finds that reducing Defendant's term of

imprisonment        would     not    adequately       provide     a   deterrence     to

criminal conduct and would not promote respect for the law. As

this     Court     discussed     during     Defendant's       sentencing     hearing.

Defendant has an extensive criminal history. The factors weigh

against     reducing    Defendant's       sentence.      Accordingly,       the   Court

finds that a        reduction in       Defendant's term of imprisonment is

not warranted at this time.


                                      CONCLUSION


       Accordingly, based on the foregoing. Defendant's Emergency

Motion      for    Reconsideration      (Doc.    957)    is   DENIED.      Defendant's

Motion to Supplement (Doc. 966) is GRANTED.

       SO ORDERED this               day of August 2020.




                                          WILLIAM T. MOORE, JR.'
                                          UNITED STATES DISTRICT COURT
                                          SOUTHERN    DISTRICT OF GEORGIA
